DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-10 are currently pending.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 8, please amend “the comparator may be configured to be capable of” to recite “the comparator is configured to”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAXELL SEIKI (hereinafter MAXELL), JP2010-079451.
Re claim 1:
MAXELL teaches a non-contact communication medium, comprising:
a memory unit that stores predetermined management information [0025] [0029]; 
5a power generation unit that includes a resonant circuit and a rectification circuit, and generates electric power to be supplied to the memory unit, the resonant circuit including an antenna coil and resonant capacitance unit having a variable capacitance value, 10the rectification circuit rectifying a resonant output of the resonant circuit [0025] [0037]-[0057]; 
a power monitoring unit that includes a current adjustment element, a reference voltage generation source, and an operational amplifier, the current 15adjustment element being connected to an input side or an output side of the rectification circuit and being capable of adjusting an output voltage of the rectification circuit, the reference voltage generation source generating a reference voltage, the operational 20amplifier controlling the current adjustment element such that the output voltage of the rectification circuit is equal to the reference voltage [0025] [0029] [0037]-[0057]; and 
a capacitance control unit configured to control the resonant capacitance unit on a basis of an output 25of the operational amplifier [0025] [0030] [0068].
Re claims 4-6:
MAXELL teaches the non-contact communication medium according to claim 1, wherein the capacitance control unit is configured to set the resonant capacitance unit to a capacitance value at which the output voltage of the rectification circuit is maximized [0030] [0045] [0050] [0053];

Re claim 10:
MAXELL teaches a method of driving a non-contact communication medium, comprising:
obtaining an output voltage of a rectification circuit that rectifies a resonant output of a resonant circuit including an antenna coil and a resonant 5capacitance [0037]-[0068]; controlling a resistance value of a current adjustment element that is connected to an input side or an output side of the resonant circuit and is capable of adjusting the output voltage of the 10rectification circuit such that the output voltage of the rectification circuit is equal to a predetermined reference voltage; controlling a capacitance value of the resonant capacitance such that the output voltage of the 15amplification circuit is maximized [0040]-[0068]; and reading/writing information from/to a memory unit [0061].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAXELL, in view of SUGA et al, US 6,321,067.
Re claims 2-3:
MAXELL teaches the non-contact communication medium according to claim 1, but does not teach the current adjustment element is connected in parallel to the resonant circuit on an input side of the rectification circuit; or wherein the current adjustment element is connected between an output terminal of the rectification circuit and a ground terminal.
SUGA teaches a non-contact communication medium wherein a current adjustment element is connected in parallel to the resonant circuit on an input side of the rectification circuit; or wherein the current adjustment element is connected between an output terminal of the rectification circuit and a ground terminal [column 10, lines 48-65; column 11, lines 26-46; Figures 6a, 8a, 14].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of SUGA in the medium of MAXELL for the purpose of facilitating stable supply of power by radio from a reader/writer to the internal circuits of the IC card.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAXELL JP 2010-079451, in view of WONG, US 9,396,754.
Re claims 8-9:
a memory unit that stores predetermined management information [0025] [0029]; 
5a power generation unit that includes a resonant circuit and a rectification circuit, and generates electric power to be supplied to the memory unit, the resonant circuit including an antenna coil and resonant capacitance unit having a variable capacitance value, 10the rectification circuit rectifying a resonant output of the resonant circuit [0025] [0037]-[0057]; 
a power monitoring unit that includes a current adjustment element, a reference voltage generation source, and an operational amplifier, the current 15adjustment element being connected to an input side or an output side of the rectification circuit and being capable of adjusting an output voltage of the rectification circuit, the reference voltage generation source generating a reference voltage, the operational 20amplifier controlling the current adjustment element such that the output voltage of the rectification circuit is equal to the reference voltage [0025] [0029] [0037]-[0057]; and 
a capacitance control unit configured to control the resonant capacitance unit on a basis of an output 25of the operational amplifier [0025] [0030] [0068].
MAXELL does not teach a cartridge case that houses the information recording medium; is housed in the cartridge case; the information recording medium is magnetic tape.
WONG teaches a recording medium cartridge, comprising:

A cartridge case that houses the information recording medium (column 4, lines 10-43; Figure 2); and
A non-contact communication medium and is housed in the cartridge case (column 4, lines 10-43; Figure 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of WONG and MAXWELL, as non-contact communication mediums are commonly utilized in magnetic tape data storage cartridges for the purpose of rapid, contactless identification.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876